OPINION
By SKEEL, J:
The undisputed evidence, as shown by the record in this case, reveals that the intersection of West 9th and Superior Avenue in the City of Cleveland (which is immediately east of the east end of the High Level Bridge) is controlled by signal lights. These lights are set so that after east and west bound traffic has been stopped and traffic directed to proceed north and south across the intersection on West 9th Street, said signal then changes so that the east-bound traffic may proceed for an interval of six or eight seconds before the west-bound traffic is permitted to move forward, said interval *159being provided to permit east-bound traffic to make a left-hand turn north into West 9th Street before being blocked by west-bound traffic.
The undisputed evidence in this case shows that the defendant had been proceeding east over the high level bridge and was the second car in line in the northerly east-bound lane stopping for the red light at the West 9th Street intersection; that thereafter, the green light turned for east-bound traffic to proceed. The car ahead of the defendant proceeded through the intersection either forward into Superior Avenue or left into West 9th Street (the evidence being in dispute on this point), and the defendant, hesitating for a moment before proceeding into the intersection to make a left-hand turn because he did not discover until then that the westbound traffic was being held and then proceeded to make a left-hand turn into West 9th Street and while thus turning the signal light changed permitting west-bound traffic to proceed. Plaintiff started forward from a standing position when the signal changed permitting west-bound traffic to proceed and ran into the side of defendant’s car then at an angle in the intersection, making said left hand turn.
Prom the foregoing facts it is the view of a majority of this court that the defendant, having proceeded into the intersection as directed by the traffic light, and making a left-hand turn under the protection of the delayed signal light for west-bound traffic, was lawfully in the intersection and when the signal thereafter changed for west-bound traffic to proceed, it was the duty of plaintiff to exercise care with respect to the traffic then lawfully in the intersection making a left-hand turn.
The judgment of the trial court dismissing the defendant’s cross-petition and finding for the plaintiff is therefore reversed as contrary to law for failure to accord defendant his preferential right under the undisputed facts and the cause is remanded for further proceedings. Exceptions noted. Order see journal.
HURD, PJ, Concurs.
KOVACHY, J, dissents.